Citation Nr: 1447152	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  01-05 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) for the period prior to November 6, 2002.

2. Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as PTSD, for the period from December 1, 2002 to May 12, 2010.  

3. Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, for the period since May 12, 2010.  

4. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney
ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970.

This matter is on appeal from a July 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   

This claim was originally remanded by the Board in March 2005 and, after the requirements of that remand were completed, the Board denied the Veteran's claim in a January 2007 decision.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) which, in a November 2008 memorandum decision, vacated the Board's decision and remanded for additional development.  This appeal was remanded by the Board in April 2010 for further development and is now ready for disposition.

The Board notes that the Veteran has been in receipt of temporary total disability rating based on the need for hospitalization on six occasions during the course of this appeal.  While these periods are technically no longer on appeal, the Board has reviewed all of the evidence available from the entire period of this appeal, to include the periods where a total disability rating was in effect.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (2009) (38 C.F.R. § 4.1 requires that "a veteran's disability must be evaluated in light of its whole recorded history"). 

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that it is has been previously reviewed by RO.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been characterized by some difficulty in maintaining social relationships, nightmares and insomnia; obsessional rituals, impaired impulse control, near continuous panic or depression affecting ability to function independently, spatial disorientation, illogical or obscure speech, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships and/or total social and occupational impairment have not been shown.


CONCLUSION OF LAW

Where not superseded by the periods where a total disability rating based on hospitalization is in effect, the criteria for an initial 50 percent rating, but no more, for an acquired psychiatric disability, diagnosed as PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.29, 4.130, DC 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran has received a 10 percent for his acquired psychiatric disorder for the period prior to November 6, 2002, a 30 percent rating for the period from December 1, 2002 to May 12, 2010, and a 50 percent rating for the period since May 12, 2010.  All ratings have been assigned under 38 C.F.R. § 4.130, DC 9411.  Over the course of this appeal, there have also been a number of short-duration periods where he was receiving a total disability rating based on hospitalization.  See 38 C.F.R. § 4.29 (2013).  These are not at issue. 

Acquired psychiatric disorders are rated through the use of a general rating formula for mental disorders, which provides that a 30 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, DC 9411.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, DC 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9411.

As an initial matter, although the period on appeal is very long, the Board agrees with the argument submitted by the Veteran's representative in May 2014 that, although a 50 percent rating has been granted by the RO since May 12, 2010, he exhibited similar comparable at a number of examinations well before that date.  
Indeed, entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2013).  See also Young v. McDonald, ___  F.3d ___, 2014 WL 4400766, (Fed. Cir. 2014).  Here, despite the fact that the Veteran has received three different ratings over the course of the appeal, as well as a number of 100 percent ratings for PTSD-related hospitalization, his symptoms have been relatively consistent throughout.  

The Board also specifically notes Veteran's assigned Global Assessment of Functioning (GAF) scores, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV)).  Specifically, while the VA examination May 2010 indicated a GAF score of 50 (indicative of serious symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning), he has had similar GAF scores throughout the appeal.  Indeed, on many occasions since at least 2000, he has displayed GAF scores well below 50.

In the Board's view, the RO's assignment of a 50 percent rating in its April 2014 rating decision was appropriate and, given that the Veteran's symptoms have been consistent in the years before then, a 50 percent rating is warranted for the entire period on appeal where not superseded by the 100 percent ratings assigned under 38 C.F.R. § 4.29 (2013).  

However, after a review of the evidence, the Board determines that the next-higher 70 percent rating is not warranted.  As an initial matter, the evidence does not indicate the persistent existence of physical manifestations such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, impaired judgment or any other similar types of symptoms.

For example, at a VA examination in February 1998, the Veteran appeared cooperative, and his speech and appearance were normal.  He as oriented to time, place and person, and his memory appeared intact.  His suicidal risk appeared to be "nonexistent."  At another VA examination in June 1999, he complained of daytime recollections of traumatic events and distressing dreams.  Upon examination, he was again neatly dressed, his speech was normal and his affect and mood were only "mildly anxious."  He denied auditory or visual hallucinations, he appeared alert and oriented, and his insight was fair.  He also denied any suicidal ideation.  In this regard, the Veteran's own statements in many cases provide highly probative factual evidence against a claim for a higher rating beyond 50%. 

For the period from 1999 to 2001, the numerous psychiatric evaluations from this time were largely the same as before and relatively consistent.  For example, when he was admitted into inpatient care in August 1999, he was pleasant, cooperative and with coherent speech.  While he did complain of impairment of concentration, there was no evidence of psychosis or suicidal ideation.  At a psychiatric evaluation in March 2000, he displayed a blunted affect and appeared angry.  However, he spoke in normal voice tones and appeared overall fully oriented.  At an evaluation in August 2001, he again appeared alert and oriented, and exhibited a "pleasant attitude" and a full-range affect.  

The Veteran's objectively observable symptoms continued to be relatively constant throughout 2002 to 2008 as well.  For example, in a November 2002 evaluation, he appeared pleasant and displayed a full-range affect.  He appeared moderately insightful and his long-term memory was intact, although he complained of problems with short-term memory.  He denied any suicidal or homicidal ideation.  At an evaluation in April 2003, he complained of nightmares and some reminders of his traumatic experiences.  Upon evaluation he appeared neatly groomed and appropriately dressed.  While his affect was constricted, he was fully oriented and cooperative.  

At a psychiatric evaluation in June 2004, the Veteran complained that he continued to experience anger problems and that he felt "emotionally numb."  Upon evaluation, he appeared well groomed and fully oriented.  His memory appeared grossly intact, and his speech was clear.  His affect was appropriate and his mood appeared euthymic.  Although he admitted to "fleeting" suicidal and homicidal ideation, he denied any actual intent.  At an evaluation in February 2005, he indicated that the medication he was taking was helping, as his sleep had improved and he was not experiencing night sweats anymore.  Upon evaluation, he appeared neatly groomed and appropriately dressed.  His thinking appeared logical, coherent and goal directed.  He denied any suicidal or homicidal thoughts, and his insight and judgment appeared good.  

At evaluations in February, March and May 2006, he complained of continued nightmares and of bad reactions to certain stimuli.  Upon examination, he appeared neatly groomed and appropriately dressed, cooperative and appropriate and with good eye contact.  His thinking was logical and coherent, and he denied the presence of auditory or visual hallucinations.  He also denied any suicidal or homicidal ideation.  In April 2007, he reported that his mood was angry and depressed, is very isolative and irritable at home.  Upon examination, he appeared alert, fully oriented and cooperative.  There were no unusual tics and his cognitive functioning appeared normal.  

The evidence also includes a psychiatric evaluation from the Michigan Disability Determination Service in October 2007.  On that occasion, his grooming and hygiene was adequate.  He made appropriate, but minimal, eye contact.  He was cooperative, and fully oriented.  

Finally, observable psychiatric symptoms were relatively consistent through the time of his most recent VA examination in May 2010.  At that time, he stated that he quit drinking alcohol approximately 9 years before.  Upon examination, he again appeared neatly groomed and his affect was appropriate.  He appeared oriented to person, place and time, and his thought process and content were unremarkable.  He did, however, stated that he is sometimes forgetful and had a poor memory.  

While there is a great deal of medical evidence in this case, and one can always look to one piece of evidence and state that this should have been considered in a finding of whether or not the Veteran warrants a 70 percent evaluation (either now or at any point in this appeal) it is important for the Veteran to understand that the Board has reviewed this evidence.  In this regard, there is a great deal of evidence in this case that does not support the Board's 50% finding during the whole appeal period, however, in looking in this case as a whole, over many years and many examinations, the Board finds that, when giving the Veteran the benefit of all doubt, a 50% evaluation is warranted during the appeal period, but no more.  The best, most probative evidence in this case (while not all evidence in this case) supports a 50% finding, but no more, at this time.

Based on this evidence, the Board is able to determine that symptoms such as (for example only) flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, persistent impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks) and impaired judgment or impaired abstract thinking are substantially absent.  Moreover, to the extent that he experiences any disturbances in mood and motivation, such symptoms are not so substantial as to warrant a rating in excess of 50 percent.  While there may be individual occurrences of such issues (the successful evaluation of a disability is always the struggle to hit a sometimes moving target using limited means), at highly limited moments, there is also evidence in this case that does not support the 50% finding (or, at some points, even a 30% finding).  The best evidence support the Board's current overall finding.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

However, the Veteran has not shown other indications of such social and occupational impairment.  For example, in February 2000, he stated that he has some friends, although he characterized these relationships as "fairly unsatisfying."  Even so, he still maintained close relationships with his wife, son, father, and one other friend.  At an evaluation in February 2001, he indicated that he wanted to increase his activities as part of his daily routine, to include increased exercise.  He also indicated the desire to start fishing and include his children, if possible, as well as to go on picnics, golfing and joining local Vietnam Veterans groups.  

In April 2007, he reported being isolative.  However, he was psychiatrically able to go hunting (although he admitted that he could not participate for long).  Finally, at an evaluation in June 2009, he stated that he has 4 adult children and 2 grandchildren, as well as a number of stepchildren.  While he characterized these relationships as "distant," he still maintains them.  While he denied having any hobbies, he is periodically active with various veterans groups.   

Overall, the Board acknowledges that the Veteran does have some social impairment.  However, despite this level of impairment, he appears able to function at least to an adequate degree.  Significantly, he appears to have a steady relationship with wife and children.  Such social functioning weighs against a finding that his social functioning is so impaired as to warrant a rating in excess of 50 percent.

In this regard, it is important for the Veteran to understand that if the Veteran were not having problems, there would be no basis for a compensable evaluation, let alone a higher evaluation. 

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  For example, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers), while a GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

In this case, the Veteran's GAF scores have varied widely, ranging from as low as 38 (in October 2001 and June 2004) to as high as 65 (in February 2000) and everywhere in between.  In the Board's view, the Veteran's observed symptoms are much better than the extreme symptoms associated with a GAF from 31-40, and are most closely associated with GAF scores in the range of 51-60, which is indicative of more moderate symptoms.  Such symptoms are not so severe as to warrant a rating in excess of 50 percent.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his psychiatric disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his psychiatric disability according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the relevant diagnostic code and general rating formula addresses both objective symptoms and social and occupational impairment.  Moreover, as was established in Mauerhan v. Principi, 16 Vet. App. 436 (2002), a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  See also Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that a 50 percent rating, but no more, is warranted for any period on appeal.  The appeal is granted to this extent.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In this case, the Veteran's claims arise from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Where not superseded by the periods where a total disability rating based on hospitalization is in effect (the temporary totals), an initial 50 percent rating, but no more, for an acquired psychiatric disability, diagnosed as PTSD, is granted, subject to the regulations governing the payment of monetary awards. 
REMAND

The Board notes that the Veteran also filed a claim for TDIU, which was denied by the RO in a June 2011rating decision, and he did not appeal.  However, when a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Thus, although his TDIU claim was previously denied, it may be effectively re-raised when the evidence is added to the record which may support a claim of unemployability that was not previously considered.  

In this case, given the above and that the Board has determined that a 50 percent rating is warranted for the period on appeal, the issue of entitlement to TDIU should be reevaluated.  Therefore, the issue of entitlement to TDIU, as it is encompassed in his increased rating claim, should be remanded for consideration by the RO/AMC.

Accordingly, the case is REMANDED for the following action:

1. If the Veteran underwent any VA or private treatment relevant to his employability where the records of such treatment are not in the claims file, the RO should attempt to obtain them after acquiring any necessary authorization.

2. Any further development deemed necessary should be undertaken, to including obtaining any medical opinion.

3. Thereafter, readjudicate the issue of entitlement to TDIU for the period on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and provided the opportunity to respond.  Then, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


